Filing Case 4:21-cv-10031-JLK Document 1-2 Entered on FLSD Docket 03/08/2021 Page 1 of 38
       # 120112441  E-Filed 01/22/2021 05:49:03 PM




                  1/22/2021 5:49 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 1
Case 4:21-cv-10031-JLK Document 1-2 Entered on FLSD Docket 03/08/2021 Page 2 of 38




            1/22/2021 5:49 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 2
Case 4:21-cv-10031-JLK Document 1-2 Entered on FLSD Docket 03/08/2021 Page 3 of 38




            1/22/2021 5:49 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 3
Case 4:21-cv-10031-JLK Document 1-2 Entered on FLSD Docket 03/08/2021 Page 4 of 38




            1/22/2021 5:49 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 4
Case 4:21-cv-10031-JLK Document 1-2 Entered on FLSD Docket 03/08/2021 Page 5 of 38




            1/22/2021 5:49 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 5
Case 4:21-cv-10031-JLK Document 1-2 Entered on FLSD Docket 03/08/2021 Page 6 of 38




            1/22/2021 5:49 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 6
Case 4:21-cv-10031-JLK Document 1-2 Entered on FLSD Docket 03/08/2021 Page 7 of 38




            1/22/2021 5:49 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 7
Case 4:21-cv-10031-JLK Document 1-2 Entered on FLSD Docket 03/08/2021 Page 8 of 38




            1/22/2021 5:49 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 8
Case 4:21-cv-10031-JLK Document 1-2 Entered on FLSD Docket 03/08/2021 Page 9 of 38




            1/22/2021 5:49 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 9
Case 4:21-cv-10031-JLK Document 1-2 Entered on FLSD Docket 03/08/2021 Page 10 of 38




            1/22/2021 5:49 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 10
Case 4:21-cv-10031-JLK Document 1-2 Entered on FLSD Docket 03/08/2021 Page 11 of 38




            1/22/2021 5:49 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 11
Case 4:21-cv-10031-JLK Document 1-2 Entered on FLSD Docket 03/08/2021 Page 12 of 38




            1/22/2021 5:49 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 12
Case 4:21-cv-10031-JLK Document 1-2 Entered on FLSD Docket 03/08/2021 Page 13 of 38




            1/22/2021 5:49 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 13
Case 4:21-cv-10031-JLK Document 1-2 Entered on FLSD Docket 03/08/2021 Page 14 of 38




            1/22/2021 5:49 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 14
Case 4:21-cv-10031-JLK Document 1-2 Entered on FLSD Docket 03/08/2021 Page 15 of 38




            1/22/2021 5:49 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 15
Case 4:21-cv-10031-JLK Document 1-2 Entered on FLSD Docket 03/08/2021 Page 16 of 38




            1/22/2021 5:49 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 16
Case 4:21-cv-10031-JLK Document 1-2 Entered on FLSD Docket 03/08/2021 Page 17 of 38




            1/22/2021 5:49 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 17
Case 4:21-cv-10031-JLK Document 1-2 Entered on FLSD Docket 03/08/2021 Page 18 of 38




            1/22/2021 5:49 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 18
Case 4:21-cv-10031-JLK Document 1-2 Entered on FLSD Docket 03/08/2021 Page 19 of 38




            1/22/2021 5:49 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 19
Case 4:21-cv-10031-JLK Document 1-2 Entered on FLSD Docket 03/08/2021 Page 20 of 38




            1/22/2021 5:49 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 20
Case 4:21-cv-10031-JLK Document 1-2 Entered on FLSD Docket 03/08/2021 Page 21 of 38




            1/22/2021 5:49 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 21
Case 4:21-cv-10031-JLK Document 1-2 Entered on FLSD Docket 03/08/2021 Page 22 of 38




            1/22/2021 5:49 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 22
Case 4:21-cv-10031-JLK Document 1-2 Entered on FLSD Docket 03/08/2021 Page 23 of 38




            1/22/2021 5:49 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 23
Case 4:21-cv-10031-JLK Document 1-2 Entered on FLSD Docket 03/08/2021 Page 24 of 38




            1/22/2021 5:49 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 24
Case 4:21-cv-10031-JLK Document 1-2 Entered on FLSD Docket 03/08/2021 Page 25 of 38




            1/22/2021 5:49 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 25
Case 4:21-cv-10031-JLK Document 1-2 Entered on FLSD Docket 03/08/2021 Page 26 of 38




            1/22/2021 5:49 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 26
Case 4:21-cv-10031-JLK Document 1-2 Entered on FLSD Docket 03/08/2021 Page 27 of 38




            1/22/2021 5:49 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 27
Case 4:21-cv-10031-JLK Document 1-2 Entered on FLSD Docket 03/08/2021 Page 28 of 38




            1/22/2021 5:49 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 28
Case 4:21-cv-10031-JLK Document 1-2 Entered on FLSD Docket 03/08/2021 Page 29 of 38




            1/22/2021 5:49 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 29
Case 4:21-cv-10031-JLK Document 1-2 Entered on FLSD Docket 03/08/2021 Page 30 of 38




            1/22/2021 5:49 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 30
Case 4:21-cv-10031-JLK Document 1-2 Entered on FLSD Docket 03/08/2021 Page 31 of 38




            1/22/2021 5:49 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 31
Case 4:21-cv-10031-JLK Document 1-2 Entered on FLSD Docket 03/08/2021 Page 32 of 38




            1/22/2021 5:49 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 32
Case 4:21-cv-10031-JLK Document 1-2 Entered on FLSD Docket 03/08/2021 Page 33 of 38




            1/22/2021 5:49 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 33
Case 4:21-cv-10031-JLK Document 1-2 Entered on FLSD Docket 03/08/2021 Page 34 of 38




            1/22/2021 5:49 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 34
Case 4:21-cv-10031-JLK Document 1-2 Entered on FLSD Docket 03/08/2021 Page 35 of 38




            1/22/2021 5:49 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 35
Case 4:21-cv-10031-JLK Document 1-2 Entered on FLSD Docket 03/08/2021 Page 36 of 38




            1/22/2021 5:49 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 36
Case 4:21-cv-10031-JLK Document 1-2 Entered on FLSD Docket 03/08/2021 Page 37 of 38




            1/22/2021 5:49 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 37
Case 4:21-cv-10031-JLK Document 1-2 Entered on FLSD Docket 03/08/2021 Page 38 of 38




            1/22/2021 5:49 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 38
